     Case: 3:18-cv-00026-MPM-JMV Doc #: 46 Filed: 03/07/19 1 of 2 PageID #: 341



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI


CLANT M. SEAY                                                                           PLAINTIFF

v.                                                               CAUSE NO. 3:18CV26M-V

UNITED STATES DEPARTMENT OF
AGRICULTURE, ET AL.                                                                    DEFENDANT




     AGREED ORDER AWARDING COSTS AND DISMISSING CAUSE OF ACTION

       WHEREAS, United States Magistrate Judge Virden submitted a Report and

Recommendation (R&R) in this matter on September 5, 2018. [Doc. #39]. The R&R

recommended that the Plaintiff be awarded his costs in this FOIA action. Additionally, the R&R

recommended that the Court reserve ruling on Plaintiff’s request for attorney fees under FOIA

and stay the case until the Fifth Circuit resolved Gahagan v. U.S. Citizenship and

Immigration Services, 17-30898, (5th Cir. November 14, 2017). The Court adopted the R&R on

October 22, 2018. [Doc. #43].

       WHEREAS, the Fifth Circuit issued its Opinion in Gahagan on December 20, 2018, and

held that pro se attorneys, such as the Plaintiff in this matter, are ineligible for fee awards under

FOIA. As such, the parties agree that the Plaintiff is not entitled to an award of attorney’s fees in

this matter. The Court lifted the stay in this case on January 4, 2019.

       WHEREAS, the parties have resolved the only remaining issue in this matter, which

pertains to the awarding of costs to the Plaintiff. The parties have reached an agreement on the

amount of costs to be awarded to the Plaintiff and that the cause of action should be dismissed

with prejudice.

                                                  1
    Case: 3:18-cv-00026-MPM-JMV Doc #: 46 Filed: 03/07/19 2 of 2 PageID #: 342




       THEREFORE, IT IS ORDERED, that Plaintiff is awarded reasonable costs in the amount

of $750.00.

       IT IS FURTHER ORDERED, that this cause of action is dismissed with prejudice. The

Court will retain jurisdiction over this matter for a period of sixty (60) days following entry of

this Agreed Order solely for the purpose of enforcement of the terms of this Order.

       This the 7th day of March, 2019.



                                              /s/ MICHAEL P. MILLS
                                              UNITED STATES DISTRICT JUDGE
                                              NORTHERN DISTRICT OF MISSISSIPPI




Prepared by and agreed to:

SAMUEL D. WRIGHT
Assistant United States Attorney
Mississippi Bar No. 101425
900 Jefferson Avenue
Oxford, Mississippi 38655-3608
Telephone: (662) 234-3351
Fax: (662) 234-3318
Samuel.Wright@usdoj.gov

Agreed to:

CLANT M. SEAY (MS Bar 6695)
1501 Jackson Ave. West
Suite 113-115
Oxford, MS 38655
Phone: (662) 380-3367
cmseaylaw@aol.com




                                                  2
